Citation Nr: 1629835	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-25 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right hip arthritis. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pain in the feet, limbs, and joints.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder prior to November 2, 2012.

6.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder on and after November 2, 2012.

7.  Entitlement to a total disorder rating based on individual unemployability due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

Evidence associated with the Veteran's claims file during the pendency of this appeal raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  As such, this claim is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The issues of entitlement to service connection for right hip arthritis; entitlement to service connection for pain in the feet, limbs, and joints; entitlement to service connection for a low back disorder; entitlement to service connection for sleep apnea; entitlement to an initial evaluation in excess of 30 percent from May 28, 2010, and in excess of 50 percent from November 2, 2012, for posttraumatic stress disorder (PTSD); and entitlement to TDIU are remanded.


FINDINGS OF FACT

1.  In a rating decision in March 2009, the RO denied claims of service connection for a right hip disorder, characterized as arthritis of the right hip, and for pain of the feet, limbs and joints; the Veteran did not appeal the rating decision, and no new and material evidence was submitted within one year of the rating determination.  

2.  The additional evidence presented since the RO decision in March 2009, pertaining to service connection for a right hip disorder and for pain of the feet, limbs and joints, raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The March 2009 rating decision denying service connection for a right hip disorder is final.  38 U.S.C.A. § 7105 (West 2014).

2.  The criteria for reopening a previously denied claim of service connection for a right hip disorder are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  The March 2009 rating decision denying service connection for pain of the feet, limbs and joints is final.  38 U.S.C.A. § 7105 (West 2014).

4.  The criteria for reopening a previously denied claim of service connection for pain of the feet, limbs and joints are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision in March 2009, the RO denied service connection for arthritis of the right hip on the basis that the evidence did not show that a right hip disorder was incurred in or was caused by service nor was it manifested to a compensable degree within one year of service.  The RO also denied service connection for pain of the feet, limbs, and joints in the March 2009 decision on the basis that private treatment records showed no ongoing treatment for painful limbs and joints with a nexus established to military service, and there was no evidence that the feet pain noted on entrance was permanently worsened as a result of service.  After the Veteran was notified of the determinations and of his appellate rights by a March 2009 letter, he did not appeal the adverse determinations.  As no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran, the rating decision is final by operation of law on the evidence of record, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(a).

The evidence considered in 2009, consisted of the service treatment records showing a report of medical history on entrance indicating foot trouble and a physician report on entrance that the Veteran had a previous foot and ankle sprain; as well as service personnel records showing that the Veteran with his assigned company were awarded the Bronze Star Medal for meritorious service in connection with ground operations against a hostile force.  Also contained in the record at the time of the March 2009 decision were private medical records showing a diagnosis of osteoarthritis of the right hip.  

The additional evidence not previously considered by VA regarding the claims for a right hip disorder and pain of the feet, limbs, and joints includes the testimony of the Veteran during a June 2013 hearing before the Board describing his inservice injury during combat when he fell out of a helicopter.  The Veteran testified that he was given light duty and was treated only for his wrist since he only had 4 months left of service.  The Veteran stated that his hip and back were not treated, which became problems later after service.  Additionally, private treatment records were obtained showing that the Veteran underwent a right hip replacement.  VA treatment records showing complaints of left knee pain related to his inservice helicopter accident and subsequent records showing a diagnosis of tricompartmental left knee osteoarthritis requiring replacement surgery.  

The additional evidence relates to unestablished facts necessary to substantiate the claims.  The evidence suggests that the Veteran's right hip and left knee disorders are related to his inservice accident that occurred during combat.  Accordingly, the additional evidence is new and material.  38 C.F.R. § 3.156(a).  

For this reason, the claims of service connection for a right hip disorder and pain of the feet, limbs, and joints are reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a right hip disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim for entitlement to service connection for pain of the feet, limbs and joints is reopened, and to this extent only, the appeal is granted.



REMAND

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service if the Veteran was engaged in combat with the enemy.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).  The Veteran reported falling out of a helicopter during combat in Vietnam.  His military personnel records show that the Veteran, along with his assigned company, was awarded the Bronze Star Medal for meritorious service in connection with ground operations against a hostile force.  Service treatment records show that the Veteran was treated for left wrist problems that occurred in the field.  

A right hip disorder and a left knee disorder have been diagnosed, which the Veteran reported are related to the inservice injury when he fell out of a helicopter.  Also, during treatment in January 2011, it was noted that physical therapy for the Veteran's claimed back disorder aggravated his left knee.  The Veteran has not yet been afforded a VA examination in connection with these claimed disorders on appeal.  Thus, the Board finds that the Veteran should be scheduled for a VA examination for these disorders in order to properly adjudicate this appeal.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In May 2013, a sleep study confirmed a diagnosis for mild sleep apnea.  Treatment records for his service-connected posttraumatic stress disorder (PTSD) shows that the Veteran had trouble sleeping relating to his psychiatric disorder.  The Veteran has not yet been afforded a VA examination in connection with this claimed disorder on appeal.  Thus, the Board finds that the Veteran should be scheduled for a VA examination for this disorder in order to properly adjudicate this appeal.  Id.

The Board also finds that the evidence is unclear as to what disorders the Veteran is claiming with regards to his claim for pain of the feet, limbs, and joints.  The Veteran must be asked to specify what are the current disorders he is claiming related to service and the circumstances he is claiming that caused them.  The Board notes that on entrance to service, the Veteran was found to have a foot and ankle sprain.  After specifying the disorders the Veteran is claiming, he should be scheduled for a VA examination in order to properly adjudicate this appeal.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.

The Veteran was afforded an examination in May 2015 in accordance with the October 2014 Board remand.  The examiner noted that the Veteran alleged that he injured his back in a fall from a helicopter on August 10, 1969; however, the examiner stated there was no mention of any such injury in service.  The examiner then opined that the Veteran's age, light to medium duty work and obesity alone predisposed him to develop the degenerative changes of the back that he currently had.  The Board finds that the opinion is inadequate as the examiner did not base the opinion provided on the Veteran's history of symptoms and the inservice helicopter accident.  See Reonal, 5 Vet. App. at 460-61 (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  As such, the Board finds it necessary to remand the claim for another VA opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In order to make a determination for the issue of TDIU, the Board finds that further development is needed.  The Veteran has been granted disability benefits from the Social Security Administration (SSA) in a February 2010 decision.  In his claim for benefits, the Veteran stated that he worked until 2007, at which time he gave the family business to his son-in-law, as he was no longer able to work.  In his claim for TDIU, the Veteran made similar assertions.  In the May 2015 VA psychiatric examination, the examiner reported that the Veteran continued to work as his employment was an escape and "[e]ven with his disabilities, he likes to stay busy and believes helping car dealerships helps his PTSD symptoms.  He remains highly functional, can travel, and engages in a wide range of business and social activities."  It appears that the Veteran may still be working in the family business.  38 C.F.R. § 4.16 (2015) (noting that marginal employment may be held to exist, on a facts found basis, which includes but is not limited to employment in a protected environment such as a family business or sheltered workshop, when earned annual income exceeds the poverty threshold).  In order to determine if the Veteran is employed or is only marginally employed, the Board finds that a remand is warranted.

Further, as the development for the claim for service connection for TDIU could have an impact on the outcome of the issue of service connection for PTSD as occupational impairment is considered in the criteria for psychiatric disorders, that issue is considered inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board finds that the PTSD issue should be remanded as well.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran regarding his claim for pain of the feet, limbs, and joints and request that he specify the current disorders he is claiming that are related to service, and the circumstances that caused them, to include as due to the inservice helicopter accident.  The Veteran must also be asked to provide additional information regarding any employment since 2007.  Specifically, the Veteran should be asked to provide documentation (e.g., pay stubs, statement from supervisor, etc.) regarding the number of hours worked, job duties, etc. 

2.  Following the above development, the Veteran must be afforded a VA examination to determine whether a right hip disorder, a left knee disorder, and any disorder specified by the Veteran relating to his claim for pain of the feet, limbs, and joints, are related to the Veteran's military service.  The electronic claims file must be made available to the examiner, and the examiner must state that the claims file has been reviewed.  All necessary tests and studies must be conducted.  All symptoms and findings must be reported. 

After the clinical evaluation, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether right hip disorder and left knee disorder are related to the Veteran's military service, to include as due to the inservice helicopter accident.  

The examiner must also determine whether the Veteran has a current diagnosis for any disorder the Veteran specified relating to his claim for pain of the feet, limbs, and joints and provide an opinion as to whether any such disorder is related to the Veteran's military service, to include as due to the inservice helicopter accident.  

The examiner must also provide an opinion as to whether the Veteran's left knee disorder is caused or aggravated to any degree by his claimed back disorder, including physical therapy for the back.  

If a current foot and/or ankle disorder is diagnosed, the examiner is directed to offer an opinion as to whether the disorder preexisted his military service, and if so, the specific evidence upon which this finding is based.  If the examiner finds that a foot and/or ankle disorder preexisted his military service, the examiner must provide an opinion as to whether the disorder did not undergo a permanent increase beyond the natural progress of the disorder during military service, and the specific evidence upon which this finding is based.

In offering these opinions, the examiner must specifically acknowledge and discuss the competent lay evidence of record regarding in-service and post-service treatment and symptoms, as well as symptoms since service.  The examiner must specifically discuss the Veteran's inservice helicopter accident.  The examiner must consider the Veteran's enlistment examination and report of medical history.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran's electronic claims file must be provided to an appropriate VA examiner to determine whether a sleep disorder is related to the Veteran's military service.  After a review of the evidence of record, to include the Veteran's statements, the examiner must provide an opinion as to whether the diagnosed sleep apnea is related to the Veteran's military service.  

The examiner must also provide an opinion as to whether the Veteran's sleep disorder is caused or aggravated to any degree by his service-connected PTSD.  In offering these opinions, the examiner must specifically acknowledge and discuss the competent lay evidence of record regarding in-service and post-service treatment and symptoms, as well as symptoms since service.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The Veteran's electronic claims file must be forwarded and reviewed by the VA examiner who conducted the examination in May 2015, if available, or by another similarly qualified VA examiner to prepare an addendum to the examination of May 2015.  No examination is requested unless the examiner deems it necessary.

After a review of the evidence of record, to include the Veteran's statements, the examiner must provide an opinion as to whether a back disorder is related to the Veteran's military service, to include as due to the inservice helicopter accident.  The examiner must specifically consider whether accepting that the inservice helicopter accident as described by the Veteran did occur would change the previous May 2015 opinion.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  Following the above development, including the requested examinations, forward the Veteran's claims file to a VA physician or a vocational specialist to obtain an opinion as to whether the combination of the Veteran's service-connected disabilities preclude the Veteran from securing or following gainful employment, to include consideration of the Veteran's lay statements.

Service connection is in effect for the following disabilities: PTSD, evaluated as 50 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; residuals of right navicular fracture, evaluated as 10 percent disabling; hearing loss, assigned a noncompensable rating; and tinnitus, evaluated as 10 percent disabling.

Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age. 

The examiner is advised that marginal employment that is of limited remuneration or that is in a sheltered environment, protected from demands of employment in the general marketplace, such as a special position within a family business sheltered from productive requirements of general employment, is not to be considered substantially gainful employment.  Substantially gainful employment is considered employment that is available within the employment market that would provide sufficient remuneration to allow the Veteran to support himself financially on the income derived from that employment.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

6.  After the development requested has been completed, the RO must review the medical reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.  

7.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated, including the issue of service connection for a right hip disorder and pain of the feet, limbs, and joints on the merits.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


